Citation Nr: 0735712	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for bone spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and N.D.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1964 to 
October 1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant argues that the November 
2004 rating decision contains clear and unmistakable error 
(CUE).  See Notice of Disagreement, dated November 2005.  CUE 
is a collateral attack on a prior final decision.  See 
Livesay v. Principi, 15Vet. App. 165 (2001).  Here, there is 
no valid claim of CUE because the appellant's claims have not 
been finally denied.  The issues have been timely appealed 
and the Board will address the captioned issues on a de novo 
basis.


FINDINGS OF FACT

1.  Osteoarthritis of the right knee is not attributable to 
service, including right knee injury, and it is not shown in 
the initial post separation year.

2.  Osteoarthritis of the left knee is not attributable to 
service and it is not shown in the initial post separation 
year.

3.  A right or left hip disability is not currently shown.

4.  Degenerative changes of the right and left ankle are not 
attributable to service, and are not shown in the initial 
post separation year.

5.  Bone spurs of the feet are not attributable to service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Osteoarthritis of the left knee was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  A hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.303, (2006).

4.  An ankle disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Bone spurs of the feet were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant pursuant to the VCAA 
must be provided "at the time" that VA receives a completed 
or substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, the Board is cognizant that notice of the disability 
rating and effective date elements was not provided until 
March 2006, after the initial rating decision.  This is error 
and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  In this case, the Board finds that 
there is no prejudice to the appellant because the claims 
were subsequently readjudicated in September 2006 and VA sent 
the appellant a Supplemental Statement of the Case dated the 
same notifying him of the actions taken and evidence obtained 
or received.  Essentially, the appellant has not been 
deprived of information needed to substantiate his claims and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that, 
because the claims are denied as discussed in the following 
decision, the benefit sought could not be awarded even had 
there been no timing defect; as such, the appellant is not 
prejudiced by a decision in this case.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder along with private medical records.  
Additionally, the appellant was afforded a VA examination in 
April 2005 and the opportunity to appear for a hearing.  The 
appellant exercised his right to have a hearing scheduled and 
provided sworn testimony before the undersigned in November 
2006.  The appellant requested at that time an additional 30 
days to provide medical nexus evidence; the undersigned 
granted the extension of time and requested that the 
appellant provide any "outstanding older treatment 
records."  See Transcript (November 2006) at 9.  Thereafter, 
VA received a medical opinion dated December 2006 from the 
appellant's VA health care provider, but no other evidence or 
information.  This is associated with the claims folder.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served during the 
Vietnam era between November 1964 and October 1966.  He did 
not engaged in combat and he does not assert that any claimed 
disability is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).

Factual Background

Service medical records reflect that, in December 1964, the 
appellant presented with complaints that his knee snapped 
after running the previous night.  On examination, the 
appellant had pain over the lateral aspect of knee joint and 
with lateral and medial motion.  The impression was strain.  
A July 1965 x-ray reflects history of right knee injury and 
"? chip fibula (No)."  The radiographic report was stamped 
and signed "no significant abnormalities noted."  Report of 
separation examination dated July 1966 reflects a statement 
of "I'm in good health."  There were no complaints or 
findings for abnormal pathology of the right knee, left knee, 
hips, ankles, or feet.  Clinical evaluation of the feet and 
lower extremities was normal.

In July 2004, the appellant filed a claim for service 
connection for right knee cartilage problem, and disability 
of the left knee, hips, ankles, and bone spurs secondary to 
right knee problems.  He reported that his right knee problem 
began in January 1965 in service and that the other related 
problems began in December 1965.
Private medical records dated April 1999 to September 2003 
were received.  These include an ankle series dated June 
2002, which reflects a history of joint effusion and ankle 
pain.  The impression was degenerative changes of the ankle 
with a questionable loose body identified within the medial 
ankle joint, degenerative changes of the forefoot, cancaneal 
spur, and soft tissue swelling.  Private treatment notes 
dated from August 2002 show complaints of ankle pain.  
Private treatment notes dated from June 2003 show complaints 
of bilateral knee and ankle pain.

An MRI report dated February 2004 of the right knee reflects 
a history of pain and stiffness.  The impression was severe 
osteoarthritis changes of the knee, a complete absence of a 
majority of the body segment with diffuse degenerative 
tearing involving the posterior horn, and a complete absence 
of cartilage along with majority of the weight-bearing 
surface of the medial femoral condyle and medial tibial 
plateau.

VA treatment records dated February 1999 to August 2006 
reflect that he was seen for complaints of knee pain since 
2003.  In March 2004, the appellant reported right hip and 
knee pain.  A February 2004 MRI of the right knee showed 
severe osteoarthritis of the right knee.  A July 2004 note 
reflects a history of constant bilateral knee pain for 2 
years.  In March 2006, the appellant had a right total knee 
replacement.  VA treatment notes dated since 2006 reflect a 
history of right knee injury in service along with a chipped 
bone.

A private medical report dated June 2004 reflects that the 
appellant sought a medical opinion attributing arthritis of 
his knees to his job as a postal worker with several years of 
walking.  By history, the appellant developed arthritis in 
the knees over several years, and bumped his knees a couple 
times at work but had no major injuries.  He denied prior 
surgery, treatment, and injections.  The impression was 
symptomatic degenerative joint disease of the right knee.  
The physician declined to provide the requested opinion and 
noted that there was no specific trauma and that "he is just 
suffering from osteoarthritis which can be a normal part of 
the aging process."

Report of VA examination dated April 2005 reflects a history 
of right knee pain in service due to "long marching."  The 
appellant reported that he developed advanced right knee pain 
in 1980.  It was noted that he filed a worker's compensation 
claim against his employer, the post office.  By history, he 
subsequently developed left knee, bilateral hip, bilateral 
ankle and bilateral foot pain.  A comprehensive examination 
was conducted.  X-rays of the hips were normal.  X-rays of 
the ankles showed normal right and left ankle with 
osteoarthritic changes at the tarsonavicularjoint.  The 
diagnoses were right knee with advanced tricompartmental 
osteoarthritis, left knee with advanced tricompartmental 
osteoarthritis, normal hips, normal ankles, right foot with 
moderate hallux valgus deformity and moderate osteoarthritis, 
and left foot mild hallux valgus deformity with mild 
osteoarthritis.  The examiner provided the following medical 
opinion:

[The appellant's] present osteoarthritic condition 
involving both knees is not due to his military 
service.  He had no pain in the left knee or any 
treatment or injuries involving the left knee 
during the course of his military service.  Both 
of his knees at the present time have similar x-
ray changes in both knees indicating that he has 
developed osteoarthritis in both knees similarly 
and due to the same causes.  He has developed 
bilateral knee osteoarthritis in addition to 
osteoarthritis in both feet along with bilateral 
painful heel spurs due to his advancing age and 
work activity involving long standing and walking 
at the post office.  He has osteoarthritis changes 
involving his knees and feet along with bilateral 
heel osteophytes [which] would be as they are 
today even absent his military service.  It is 
quite possible that he had very minimal symptoms 
of his osteoarthritis at a young age while in the 
military service, which became [sic] symptomatic 
at that time.  However, the osteoarthritic changes 
which are evident in both knees today are the same 
due to his advancing age and long standing and 
walking at the post office and would be as they 
are today even absent his military service.

The appellant submitted two statements.  A medical opinion 
dated December 2005 from a VA physician's assistant (PA) 
reflects his opinion that the current right knee condition is 
related to service.  More specifically, the PA reported that 
the appellant received treatment for a chip fracture in 
service and he stated that "the above injury had bearing 
cause for degeneration right knee.  By progression of 
traumatic arthritis to right knee joint."  An identical 
statement in form and content appears on VA letterhead and by 
signed "Hammonds, G."

A VA treatment note dated December 2006 reflects a diagnosis 
of right knee degenerative joint disease, status post total 
knee replacement.  The examiner, a 1st year resident (PGY1), 
stated as follows:

I have reviewed the veteran's service medical 
records and treatment records are likely related 
to the veteran's military duty.  My opinion is 
based on the fact that the patient's history of 
right knee trauma can be a contributor to his 
knee degeneration."

The appellant testified in November 2006 that his right knee 
condition began in service and that he had left knee, hip, 
ankle, and foot conditions secondary to his right knee 
disability.

Knees

As indicated above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson 
v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 
 Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet.App. at 
495-97; see also Clyburn v. West, 12 Vet.App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In this case, the evidence of record shows that the appellant 
was diagnosed with knee strain in December 1964 after his 
knee snapped during running.  A July 1965 x-ray noted a 
history of right knee injury and possible chip, but the 
objective radiographic findings were negative.  The signed 
radiographic report dated July 1965 shows "no significant 
abnormalities noted."  There are no subsequent knee 
complaints or findings and report of separation examination 
dated July 1966 is negative for abnormal knee pathology.

While the appellant reports knee symptoms dating from the 
time of his right knee injury in service, there are no 
documented complaints or findings for abnormal knee pathology 
for more than 35 years after service discharge.  Moreover, 
the appellant's silence regarding any in-service knee injury 
and symptomatology during his private evaluation in June 2004 
when seeking a medical opinion attributing his knee problems 
to the post office weighs against the credibility of the 
appellant's statements of continuity of symptoms since 
service.

In support of the right knee claim for service connection, 
the appellant submitted medical opinions linking his current 
disability to the service.  The medical opinions dated 
December 2005 state that the appellant had an avulsion (chip) 
fracture in service and relates the current findings for 
arthritis to that injury.  Although the radiographic report 
suggests the possibility of a chip, the July 1965 x-ray 
findings were negative for avulsion (chip) fracture.  No 
abnormality was shown.  Therefore, the Board finds that the 
December 2005 medical opinions have little probative value 
since they are predicated on an avulsion fracture that is not 
shown.

More recently, the appellant submitted an opinion from a VA 
medical resident student dated December 2006.  He opined that 
the appellant's current disability was related to trauma to 
the right knee in 1964 because the history of trauma "can be 
a contributor" to knee degeneration.  He further indicated 
that he had reviewed the medical records.  The Board finds 
that this medical opinion has diminished probative value in 
this case.  First, we observe that the use of the word 
"can" also suggests "cannot" and, as such, the opinion is 
speculative.  Second, attached to the opinion were the 
service medical records reviewed by the examiner.  There were 
only 2 pages of records, which did not include the service 
separation examination that showed no abnormal knee pathology 
or complaints of knee problems.  The records reviewed were 
not complete as to either the service medical records or the 
post service medical records.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

With this in mind, the Board finds that the VA medical 
opinion rendered in connection with the April 2005 VA 
examination has greater probative value than those discussed 
above.  The April 2005 VA opinion reflects that the 
appellant's osteoarthritis of the knee is not related to 
service, but rather is age and work related.  The opinion 
includes a complete rationale based on an accurate medical 
history and sound medical judgment.  The examiner notes that 
the right and left knee have similar osteoarthritic changes, 
which suggests that they are due to the same cause; 
therefore, osteoarthritis of the right knee is not 
attributable to right knee injury in service and left knee 
disability is not attributable to right knee osteoarthritis.  
Also, the examination report includes a comprehensive medical 
history from both the appellant and the medical record along 
with findings from a contemporaneous physical examination of 
the appellant.  Furthermore, a June 2004 medical examination 
corroborates the conclusions of the April 2005 opinion.  
During the June 2004 examination, the examiner stated that 
the appellant had osteoarthritis which can be a normal part 
of the aging process.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for right and left knee disability.  
Osteoarthritis of the knees is not shown in the initial post 
service year.  Furthermore, weighing the medical evidence, 
the Board finds more probative the April 2005 medical opinion 
reflecting that the appellant's right knee disability is not 
related to service.  Regarding the left knee, we note that 
there is no competent evidence attributing osteoarthritis of 
the left knee to service or the right knee disability.  The 
appellant is not competent to provide a medical opinion as to 
the cause of his left knee disability.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  Also, 
while service connection may be awarded for disability that 
is proximately due to or the result of service connected 
disease or injury, a service connected disease or injury is 
not shown.  See 38 C.F.R. § 3.310(a).  Therefore, service 
connection for left knee disability secondary to right knee 
disability is not warranted.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Hips and Ankles

In weighing the appellant's statements, treatment records, 
and VA examination of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for hip disability.  Here a current hip disability is not 
shown, and competent evidence has not been presented 
attributing degenerative changes of the ankles to service, 
including any disease or injury in service.

Service medical records are silent for any injury or disease 
of the hips or ankles, and there are no complaints or 
findings for abnormal hip or ankle pathology in service.  
Post service treatment records reflect complaints of ankle 
pain since June 2002.  An x-ray of the right ankle dated June 
2002 reflects an impression for degenerative changes of the 
right ankle.  A March 2004 VA treatment note reflects 
complaints of right hip pain.  On VA examination in April 
2005, the hips and ankles were normal on examination and x-
ray, except for osteoarthritic changes at the tarsonavicular 
joint.

Service connection requires evidence of current disability 
present; the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Here, competent evidence of a hip 
disability has not been presented.  The evidence of record 
shows normal hips on x-ray examination in April 2005.

Regarding the ankles, the Board acknowledges that 
degenerative changes of the right ankle were shown in June 
2002 and that osteoarthritic changes were noted at the 
tarsonavicular joint on VA x-ray examination in April 2005.  
However, competent evidence has not been presented 
attributing the degenerative changes to service, including 
any disease or injury in service.  See Caluza supra at 506; 
see also Hickson supra., at 253; 38 C.F.R. § 3.303.  Also, 
arthritis of the ankles is not shown in the initial post 
separation year and, therefore, presumptive service 
connection is not warranted.

Accordingly, in view of the above, the Board concludes that 
the preponderance of the evidence is against service 
connection for bilateral hip and bilateral ankle disability.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit- of-the-doubt.

Bone Spurs

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for bone spurs.
Service medical records are silent for an injury or disease 
of the feet, and there are no complaints or findings for 
abnormal foot pathology in service.  More than 35 years after 
service discharge, in June 2002, an x-ray study of the right 
ankle revealed a calcaneal spur.  On VA examination in April 
2005, bilateral hallux valugus deformity and osteoarthritis 
of the first metatarsal-tarsal and first metatarsal 
phanlangeal joints was shown.

While there is evidence of current bilateral foot disability, 
competent evidence has not been presented attributing the 
current disability to service, including any disease or 
injury in service.  See Caluza supra at 506; see also Hickson 
supra., at 253; 38 C.F.R. § 3.303.

Therefore, in view of the above, the Board concludes that the 
preponderance of the evidence is against service connection 
for bone spurs.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit- of-the-
doubt.


ORDER

Service connection for residuals of right knee disability is 
denied.

Service connection for left knee disability is denied.

Service connection for bilateral hip disability is denied.

Service connection for bilateral ankle disability is denied.

Service connection for bone spurs is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


